tDETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William L. Brooks on 08/25/2022.

Please amend claim 1 as follows:
An electronic device comprising: 
a display panel comprising a plurality of scan lines, a plurality of data lines,  a plurality of pixels, and a plurality of fan-out lines;
 a scan driving circuit configured to apply a scan signal to the plurality of scan lines; and
 a data driving circuit configured to apply a data signal to the plurality of data lines,
 wherein: 
the plurality of scan lines extend in a first direction;
the plurality of fan-out lines overlap the scan driving circuit;
  the scan driving circuit and the data driving circuit are arranged in the first direction;
 the plurality of data lines comprise a plurality of first data lines and a plurality of second data lines, the plurality of first data lines being electrically connected to the plurality of second data lines, respectively; 
the plurality of first data lines extend in the first direction;
 the plurality of second data lines extend in a second direction crossing the first direction;
 the plurality of fan-out lines electrically connect the plurality of the first data lines and the data driving circuit;
 a length of one first data line among the plurality of first data lines is longer than a length of another first data line among the plurality of first data lines; and
 a length of one fan-out line connected to the one first data line is shorter than a length of another fan-out line connected to the another first data line.

Allowable Subject Matter
2.	Claims 1-3, 5-6, 8-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “An electronic device comprising: 
a display panel comprising a plurality of scan lines, a plurality of data lines,  a plurality of pixels, and a plurality of fan-out lines;
 a scan driving circuit configured to apply a scan signal to the plurality of scan lines; and
 a data driving circuit configured to apply a data signal to the plurality of data lines,
 wherein: 
the plurality of scan lines extend in a first direction;
the plurality of fan-out lines overlap the scan driving circuit;
  the scan driving circuit and the data driving circuit are arranged in the first direction;
 the plurality of data lines comprise a plurality of first data lines and a plurality of second data lines, the plurality of first data lines being electrically connected to the plurality of second data lines, respectively; 
the plurality of first data lines extend in the first direction;
 the plurality of second data lines extend in a second direction crossing the first direction;
 the plurality of fan-out lines electrically connect the plurality of the first data lines and the data driving circuit;
 a length of one first data line among the plurality of first data lines is longer than a length of another first data line among the plurality of first data lines; and
 a length of one fan-out line connected to the one first data line is shorter than a length of another fan-out line connected to the another first data line.” in combination with the other claimed limitations set forth in claim 1 and similarly in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628      

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628